 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                              UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11
     In re:                                             Case No.: 18-52601-MEH
12                                                      Chapter 13
13   MICHAEL HAROUTUN MIROYAN,
              Debtor.
14
15
                        NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
16
              TO:    THE U.S. BANKRUPTCY COURT, AND ALL PARTIES AND ATTORNEYS
17                   THAT HAVE APPEARED IN BANKRUPTCY CASE NO.: 18-52601-MEH
18            The Law Office of Wayne A. Silver, Wayne A. Silver, Esq., hereby appears and requests
19   notice on behalf of KENNETH Y. KAI and TAE K. KAI, Trustees of the Kai Family 1998 Trust
20   (“Trustees”), interested parties in the above-captioned Bankruptcy Case No. 18-52601-MEH. All
21   notices given or required to be given in this bankruptcy case may be served to the undersigned as
22   follows:
23
                               LAW OFFICE OF WAYNE A. SILVER
24                             Wayne A. Silver (108135)
                               643 Bair Island Road,
25                             Suite 403
26                             Redwood City, CA 94063
                               Phone: (650) 282-5970
27                             Fax: (650) 282-5980
                               Email: ws@waynesilverlaw.com
28

                                                                                                  Page - 1
     Notice of Appearance and Request for Notice
 1          This Notice of Appearance and Request for Notice is not a consent to the jurisdiction of the

 2   Bankruptcy Court, nor shall any later appearance, pleading, proof of claim, or suit constitute a

 3   waiver of the rights of Trustees: (i) to have the final orders in non-core matters entered only after de

 4   novo review by a District Judge; (ii) to trial by jury in any proceeding related to this case or any

 5   case, controversy or proceeding related to this case; (iii) to have the District Court withdraw the

 6   reference in an matter subject to mandatory or discretionary withdrawal; or (vi) any other rights,

 7   claims, actions, defenses, setoffs, or recoupment’s to which Trustees may be entitled, in law or in

 8   equity, all of which rights, claims, actions, defenses, setoffs and recoupment’s are expressly

 9   reserved.

10           Date: December 26, 2018
                                                           /s/ Wayne A. Silver
11                                                         Wayne A. Silver, attorney for KENNETH Y.
12                                                         KAI and TAE K. KAI, Trustees of the Kai
                                                           Family 1998 Trust
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                      Page - 2
     Notice of Appearance and Request for Notice
